                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00204-RJC-DSC
USA                                      )
                                         )
   v.                                    )              ORDER
                                         )
RODNEY DEVON DUNCAN                      )
                                         )



        THIS MATTER is before the Court upon the return of a not guilty verdict

following a jury trial. (Doc. No. 36).

        IT IS, THEREFORE, ORDERED that the defendant is acquitted,

discharged, and any bond exonerated.

 Signed: August 29, 2019
